PER CURIAM.
The trial court summarily denied the appellant’s motion for postconviction relief under Florida Rule of Criminal Procedure 3.850 as legally insufficient. However, considering both the motion and the memorandum of law filed in support of the motion on the same day, both of which were sworn to under penalty of perjury, the motion was legally sufficient.
*917The trial court order denying this petition does not include an attachment of relevant supporting portions of the record. This case is somewhat unusual in that the motion states that appellant pled guilty, but the state’s response indicates that he was tried and found guilty by a jury. However, the motion must be considered on its sworn facts, as opposed to those which might be elicited if a response had been ordered from the state.
Therefore, we reverse and remand with directions to either attach portions of the record that refute the appellant’s claims, or, absent such, for an evidentiary hearing.
STONE, C.J., and DELL and WARNER, JJ., concur.